Citation Nr: 9917385	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to August 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for marked bilateral pes planus was 
granted in a December 1955 rating decision, and a 10 percent 
evaluation was assigned.  In June 1995, the RO received the 
veteran's claim for an increased evaluation, which it denied 
in an August 1995 rating decision.  As such, this 10 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's claim was initially before the Board in 
September 1997.  At that time, it was remanded for further 
development. Specifically, the RO was directed to obtain any 
additional treatment records identified by the veteran and to 
afford the veteran a VA orthopedic examination.  Subsequent 
to this development, the veteran's claim was returned to the 
Board in August 1998.  At that time, the veteran's claim was 
again remanded for further development and procedural 
clarification.  

Specifically, the RO was directed to contact the veteran to 
clarify the veteran's service organization and to incorporate 
into the claims file any additional treatment records 
identified by the veteran.  In this regard, review of the 
claims file indicates that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the RO contacted the veteran as to 
his service organization representation, and a power of 
attorney designating DAV (Disabled American Veterans) was 
incorporated into the claims file.  Also, the RO was informed 
by both the veteran and his service representative that no 
additional treatment had been received by the veteran for his 
bilateral pes planus since March 1998, the date of the 
veteran's last VA examination.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  Bilateral pes planus is productive of severe impairment.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 30 
percent for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Diagnostic Code 5276 (Flatfoot, acquired) provides for a 10 
percent evaluation where there is evidence of moderate 
disability, including the weight-bearing line over or medial 
to the great toe; inward bowing of the tendo achillis; pain 
on manipulation and use of the feet; whether bilateral or 
unilateral.  38 C.F.R. Part 4, 4.71a, Diagnostic Code 5276 
(1998).  A 30 percent evaluation is warranted where there is 
evidence of severe disability bilaterally, including 
objective evidence of marked deformity (pronation, abduction, 
etc.); pain on manipulation and use accentuated; indication 
of swelling on use; and characteristic callosities.  Id.  A 
50 percent evaluation, the maximum available for bilateral 
pes planus, is warranted where there is evidence of 
pronounced disability, including marked pronation; extreme 
tenderness of the plantar surfaces of the feet; marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation; not improved by orthopedic shoes or appliances.  
Id.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's bilateral pes planus.  In light of 
the latest and most current development of the record, the 
Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
more remote clinical evidence of record.  Here, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past or potential 
future disability.  See 38 U.S.C.A. § 1155 (West 1991); see 
also Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence of record pertinent to the veteran's current 
level of disability consists of two VA examinations 
(conducted in July 1995 and in March 1998), private medical 
records (dated in October 1995), and testimony given at the 
veteran's RO hearing (conducted in February 1996).

The July 1995 VA examination reflects the veteran's 
complaints of experiencing pain after standing or walking 
approximately 10 minutes.  Physical examination noted 
pronation deformity at the feet, with decreases of the 
veteran's arches, mostly with weight bearing.  The veteran 
had no abnormal gait, and there were no vascular or skin 
changes.  An x-ray study of the veteran's feet showed 
evidence of bilateral pes planus; no other significant bone 
abnormality was noted.  Included with the diagnosis of 
bilateral pes planus, the examiner indicated that it must be 
noted that lately, the veteran reported that his aching and 
pain became worse after just 10 minutes of walking or 
standing.  

The private medical records (dated in October 1995) reflect 
the veteran's reports of having increased pain from the knee 
down and in both lower extremities, having started 
approximately two to three months earlier.  They also reflect 
the veteran's reports that his pain was worse on ambulation 
and that he could only work for approximately 10 minutes 
before needing to rest.  The veteran stated that he had 
occasional numbness on the plantar surface of the feet.  He 
also stated that his pain was relieved by resting.  Physical 
examination revealed bilateral varicose veins in the lower 
extremities and flat feet when the veteran pronated his feet.  
The recorded impressions were painful feet and questionable 
peripheral vascular disease.  The veteran was referred to a 
vascular surgeon for consultation.  Follow up with the 
vascular surgeon found the veteran's circulation to be 
excellent and noncontributory to his problems.

At his RO hearing (conducted in February 1996), the veteran 
testified that he was limited in his standing and walking.  
(Transcript (T.) at 4).  The veteran also testified that he 
got arch cramps quite frequently.  (T. at 5).  He stated that 
he got very fatigued from trying to do too much walking and 
that he always looked for a place to sit down.  Id.  

When asked if pain accompanied him when walking, the veteran 
responded in the affirmative.  Id.  The veteran also stated 
that he seldom went without shoes on due to the fact that if 
he walked on concrete or something it hurt his feet.  Id.  
When asked about the July 1995 VA examination finding that he 
had no abnormal gait, the veteran stated that the examiner 
did not watch him walk into the room, as he was writing 
something in a folder.  Id.  When asked if he wore arch 
supports, the veteran testified that he had tried arch 
supports at various times but that they hurt his feet more 
than not wearing them.  (T. at 6).  

As for swelling in the feet, the veteran stated that he had 
swelling around the ankles and just above the arch.  Id.  
When asked how often his feet would swell, the veteran 
reported three times a week, dependent upon the amount of 
walking he did.  Id.  The veteran further stated that he was 
home a lot and did not do much walking.  Id.  The veteran's 
spouse testified that she would soak and massage the 
veteran's feet so he would not get cramps or to relieve the 
pain.  (T. at 7).

The March 1998 VA examination also reflects the veteran's 
complaints of aches and pains in the arches, mostly at night 
and after approximately 10 minutes of ambulation.  
Specifically, the veteran stated that his legs felt very 
heavy with slight exertion and that the pain was focused in 
the longitudinal arch area.  Physical examination found pedal 
pulses palpable bilaterally, and the veteran's neurological 
status was intact.  There was no pedal edema or erythema.  
There were no open or keratotic lesions noted, although the 
veteran did have superficial varicosities of his feet and 
legs bilaterally.  There was a fore foot valgus deformity, 
and the veteran's arches were decreased bilaterally, 
noticeably worse on the left.  The veteran also had a genu 
varum deformity bilaterally.  In stance, the veteran was 
markedly pronated, left greater than right, with a varus 
calcaneal position, left greater than right.  Toe and heel 
walking were possible, but the veteran complained of 
difficulty with balance.  The examiner's impression was that 
the veteran had a flexible pes valgo planus deformity, 
exacerbated by the genu varum condition, which caused a need 
to further pronate in stance and in gait.  The examiner noted 
that the veteran's complaints were consistent with the 
clinical findings.


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his bilateral pes 
planus is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral pes planus (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Upon review of the pertinent evidence of record, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria required for a 30 percent 
evaluation than that required for a 10 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).

As discussed above, a 30 percent evaluation is warranted 
where there is objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5276.  Here, the Board finds objective 
evidence of marked deformity, as indicated in the March 1998 
VA examination, in which it was noted that the veteran's 
stance was markedly pronated and that he had a fore foot 
valgus deformity.  




There is objective evidence of accentuated pain on 
manipulation and use.  In this respect, the Board again 
references the March 1998 VA examination, as it reflects the 
veteran's reports of aches and pain after approximately 10 
minutes of ambulation and the examiner's opinion that the 
veteran's complaints were consistent with the clinical 
findings.  

Further, at his RO hearing, the veteran again stated that his 
walking and standing were limited and that he had pain when 
he walked.  Also, though not clinically observed, the Board 
finds credible evidence of swelling on use, as reported by 
the veteran at his RO hearing.  Specifically, the veteran 
stated that his feet swelled three times a week, dependent 
upon the amount of walking he tried to do.  As he was often 
at home, he did not do much walking.

As for the maximum evaluation possibly available to the 
veteran, 50 percent, the Board finds little clinical evidence 
of pronounced disability.  Here, while there is clinical 
evidence of marked pronation, the record fails to indicate 
(or even suggest) that the veteran currently experiences 
extreme tenderness of the plantar surfaces of the feet and 
that there is marked inward displacement and severe spasm of 
the achillis tendo on manipulation.  Id.  In this respect, at 
most, the March 1998 VA examination noted that the veteran 
had a varus calcaneal position, left greater than right.  
There was no discussion as to its severity, and severe spasm 
was not indicated.

The Board notes that the veteran was put on notice as to the 
evidence required to  both evaluate and increase his claim in 
the October 1995 statement of the case and in the April 1996 
and April 1998 supplemental statements of the case, as he was 
provided with the applicable schedular criteria and informed 
of the evidence considered and the reasons and bases of the 
RO's determinations.


ORDER

A 30 percent disability rating for the veteran's bilateral 
pes planus is allowed, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

